department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep - uniform issue list he lf hi mts legend taxpayer a amount d amount e ira x company a bank b date date dear you through your in letters dated authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with company a on or about date taxpayer a withdrew amount d from her ira x and deposited said amount d into a checking account with bank b taxpayer a through her authorized representative asserts that based on her experience with a prior distribution rollover transaction she believed she had days within which to roll over or redeposit amount d into an ira taxpayer a ‘s authorized representative also asserts that at the time of withdrawal taxpayer a advised an employee of company a into the ira within days to avoid any that she would be redepositing said amount d penalties and that the employee did not give her any contradictory information which confirmed her belief that the rollover period wa sec_90 and not days a on or about date which was approximately days after date taxpayer a attempted to roll over amount e a portion of amount d into her ira with company a company a refused to accept said contribution since over days had expired since taxpayer a had received her ira x distribution based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any _amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that paragraph d does not apply to any amount required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 il r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred is granted a period of days measured from the date of the the information presented by taxpayer a demonstrates a failure on the part of taxpayer a to accomplish her intended rollover because of a misunderstanding as to the proper time-frame within which a tax-deferred rollover is required to be completed which erroneous belief was based on a prior experience and a conversation she had with a representative of company a further taxpayer a acted in conformance with her belief and attempted to redeposit amount e into her ira within days of the date of distribution but company a which held taxpayer a’s ira x refused to accept her rollover since the requisite 60-day rollover period had expired therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount e pursuant to this ruling letter taxpayer a issuance of this letter_ruling to make a rollover_contribution of an amount not to exceed amount e to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 note that pursuant to code sec_408 this letter_ruling does not authorize the rollover of any amounts required to be distributed in accordance with code sec_401 made applicable to iras pursuant to code sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein ' under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent you wish to inquire about this ruling please contact i lf ee p25 address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours rances v sloané manager ae ae employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
